i~%c:s-r IS ‘lil. Th:1\;.I\c+

..%TT<,~liiS.KBii(G~,LX
                      I!:I&WA.


Game,.Fishand OysterCommission
Austin,Texas

 Gentlemen:                                     Attention:.HonorableA. E. Wood,
                                                           C!haiI?W.U.

                                                OpinionNo. 0-2209-A- Supplementa&
                                                Re: Interpretation of Articles
                                                     4053 ma,4053d relative~to
                                                    'the sale of'mudshell.

          Pursuantto the requestcontaiuedIn your letter of May 3, 1940,
this will supplementOpinionNo. O-2209 relatlve:tothe authorityof your Com-
missionto contractfor the sale of mudshellbelongingto the State of-Texas.
Your queatiotis
              are as follows:

            "1. Before a permit can be iss~@dunder~Ax%icle4053, is the
       Game Departmentrequiredto @ve the approvalof the GovernorIV
       any other public officialbefore such permit is effective?

           “2.  C&n an outrightsale of materialsbe ma&e by the .bommis-
       don, with the approvalof the Governorunder Article4053d?

             "3. ~Xnthe event a sale of all of the materialsin any given
       area is tide and whol&y or partiallypaid for, with the approval
       of the Governorunder Art. 4053d, then does the Gamy,Fish and
       Oyster Commissionhave authorityto issue a permitto another
       shell operatorto 'gointo the same territaryand take therefrom
       the materialsmentionedin said articleof the statute?

            "4. Are sales.madeunder Art. 4053d, with the approvalof
       the Governor;valid and binding?

            "5. If such 88186 are valid and,binding,then would the pur-
       chaserhave the right to assignthe contractor transferthe materl-
       als so.purch+sedto some other person or corporation?"

           We believethat if we can clarifyour holdingin OpinionNo. o-2209,
 the enswersto each of your questionswill suggestthemselves. In that opin-
 ion, we traced the'legislative history~ofArticles4053 and 4053a and found
 that they were originally part and parcel of the same bill. They muSt,be con-
 struedtogether.
Game, Fish and OysterCommission,Page 2 (0-2209-A)



          Article4053 (as originallyenacted,Section5 of Chapter68, Acts
1911) providesthat "Anyonedesiringto purchase. . . mudshell"is directed
to make writtenapplicationto the Gams, Fish, and Oyster Conunission.If the
Costnlssionfinds in exercisingits admlnistrativejudgmentthat the operation
will not injuriouslyaffectthe locationand the marine life therein,a permit
may be grantedto operatein the territorydescribedin the application.

          Article4053, then, from the time of its originalenactmentuntil
the presenttime has contemplated the purchaseof mudshelland other materials,
and as a conditionprecedentto the sale providedfor in Article4053d (as
originallyenacted,Sec. 6 of Chapten, Acts 1911) the purchasermust secure
a permit from the Commissionwhich will constitutean administrativedetermina-
tion that the taking of the materialwill not "dsmageor injuriouslyaffect
any oysters,oysterbeds, fish inhabitingwaters thereofor adjacentthereto“,
or will not "damageor injuriouslyaffect any island,reef,bar, channel,river,
creek or bayou used for frequentor occasionalnavigation,nor changeor other-
wise Injuriouslyaffect any currentthat would affectnavigation".

          With respectto these flr@ngs, the Governorof the State has no
concern. Instead,the Legislaturehas provideda specialized,highlytrained
Instrumentality, the Game, Fish and Oyster Commission,to cope with the techni-
cal problemsInvolved. Up until this point the exerciseof administrative
discretionfor the purposeof safeguardingfish and other marine life and their
places of habitationis a matterwholly within the exclusiveprovinceof the
Game, Fish and OysterCommission. The Legislatureso provided. But in supply-
ing the terms and conditionsof sale, the concomitantof the preliminarysteps
of making an applicationand securinga permit,the Legislaturefelt that the
chief executiveofficerof the State,the Governor,should have a voice. HiB
authorityis limitedto determiningthese mattersof public policy.

          Underlyingthe whole transaction,however,is the policymanifested
by the Legislature,that,

         "No specialprivilegeor exc&dve right shall be grantedto
    any person,associationof persons,corporateor otherwise,to
    take or carry away any of such productsof sny territoryor to
    otherwiseoperatein or upon sny Island,reef, bay, lake, river,
    creek,or bayou includedin this chapter."

          We feel that the foregoingdiscussionwill answer Questions1, 2,
and 4 in your letter.

          Question3 is answeredin OpinionNo. O-2209,but for the purpose
of claritywe add that no valid sale of all of any materialin a given area
may be made, if the practicaleffect of the transactionwill be to exclude
other operatorsfrom taking or carryingaway any of such product from any
territory,reef,bay, lake, river, creek or bayou. The undoubtedintentof
the Legislaturewas to protectthe public from the monopolyof any operator
In any given territory.
Game, Fish and Oyster Commissiou,Page 3 (0-2209-A)



          In auswerto Question5, it is the opinionof this department,and
you are respectfullyadvisedthat a contractof sale, an importantingredient
of which Is the administrative
                             determination of the Commissionof non-in&y
to fish and location,evidencedin a permit,is not assignable. The statute
does not concernItself,however,with the transferor sale of materialwhich
has been removedby au operator,

                                                     Verytrulyyours

APPROVEDWAY 21, 1940                           ATl!ORREXGRiERALOFTEiAS

/s/ Gerald C. Mann
                                               By    /s/Walter R. Koch
        GENERALOFTKKAS
ATl!oRNRY                                               WalterR. Koch
                                                             Assistant


                                               By    /s/ James D. Smullen
                                                         James D. Smullen

JDs:Rs:ul

                                        APPROVED
                                        OPIWIOR
                                       CoMMlTpE
                                       BY /s/ BWR
                                         CHAIRMAN